DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi (JP 11-174933 A).
Regarding claim 1, Kawaguchi discloses an image forming apparatus (fig. 2) comprising: a process cartridge (B) including a photosensitive drum (7), the photosensitive drum (7) having an axis extending in a first direction (axis of drum 7 extends at least in a first direction);  a main body (A) comprising: a cartridge supporter (31a) for supporting the process cartridge (B) thereon (member 31a supports cartridge B via positioning member 30; figs. 5 and 8), the process cartridge (B) being attachable to the cartridge supporter (cartridge B is attachable to member 31a; fig. 3); a side wall including a cartridge guide (23) configured to guide the process cartridge (B) in a second direction (a side wall of apparatus body A includes guide 23 which guides cartridge B in a left-right direction; fig. 5), and a cartridge supporter guide (32) configured to guide the cartridge supporter (31a) in the second direction (guide 32 guides member 31a in a left-right direction; fig. 5), wherein the cartridge supporter guide (32) is disposed below the cartridge guide (23) in a vertical direction (guide 32 is disposed below guide 23 in a vertical direction; fig. 5), and wherein a front end of the cartridge guide (23) is located rearward with respect to a front end of the cartridge supporter guide (a left end of guide 23 is located further rightward than a left end of guide 32; fig. 5).
Regarding claims 2-6, Kawaguchi discloses wherein the main body (A) having an opening (22), and wherein the cartridge supporter (31a) is movable through the opening (22) between a first position (fig. 1), in which the cartridge supporter (31a) is disposed entirely inside the main body (member 31a is movable from a first position, in which member 31a is disposed entirely inside main body A; fig. 1); and a second position (fig. 4), in which the cartridge supporter (31a) is disposed at least partially outside the main body (member 31a is movable to a second position in which member 31a is disposed at least partially outside main body A; fig. 4); wherein the side wall is disposed on an end of the main body in the first direction (side walls on which guides 23 and 32 are formed are disposed on ends of main body A in the first direction; fig. 6), and wherein the cartridge supporter guide (32) is located on an inner surface of the side wall (Computer Translation, p. 3, ¶ 8); wherein the cartridge supporter (31a) includes a protrusive part (31a2; fig. 6) protruding along the first direction, and wherein the cartridge supporter guide (32) is configured to guide the protrusive part (31a2) of the cartridge supporter (guide 32 guides engagement section 31a2 which protrudes along the first direction; fig. 6); wherein the cartridge supporter guide (32) is a groove (guide 32 is a groove; fig. 6); wherein the side wall is disposed on an end of the main body (A) in the first direction, and wherein the cartridge guide (23) is located on an inner surface of the side wall (p. 3, second to last ¶).
Regarding claims 7-11, Kawaguchi discloses wherein the process cartridge (B) includes a shaft (25) protruding along the first direction, and wherein the cartridge guide (23) is configured to guide the shaft (25) of the process cartridge (cartridge B includes guide member 25 protruding along the first direction and guide 23 guides guide member 25; figs. 3- 5); wherein the cartridge guide (23) is a groove (guide 23 is a groove); wherein the process cartridge (B) includes a handle (26; fig. 10), and wherein the cartridge supporter (31a) being in the second position (fig. 4) supports the process cartridge (B) to be in an arrangement such that the photosensitive drum (7) is disposed in an inner space (21) formed inside the main body (A) and the handle (26) is disposed outside the main body (when member 31a is in the second position, cartridge B is positioned such that drum 7 is disposed at least partially in mounting space 21 of the main body A and handle 26 is disposed outside main body A; fig. 4); wherein the main body (A) includes a cover (18) movable between an opening position (fig. 3), in which the opening (22) is exposed, and a closed position (fig. 1), in which the cover (18) closes the opening (lid 18 is movable between an opening position in which opening 22 is exposed and a closed position in which lid 18 closes opening 22; figs. 1 and 3), wherein the cover (18) includes a supportive part (31b), wherein the cartridge supporter (31a) is supported by the supportive part (31b) of the cover (18) as the cover is in the opening position (fig. 3) and the cartridge supporter (31a) is in the second position (lid 18 includes shaft 31b and member 31a is supported by shaft 31b as lid 18 is in the opening position and the second position; figs. 3 and 4); wherein the cartridge supporter (31a) is a plate (member 31a has a plate-shaped portion; fig. 6).
Regarding claims 13-17, Kawaguchi discloses wherein the cartridge supporter (31a) includes a handle (31c), and wherein the cartridge supporter (31a) being in the second position (fig. 4) supports the process cartridge (B) to be in an arrangement such that the photosensitive drum (7) is disposed in an inner space (21) formed inside the main body (A) and the handle (31c) is disposed outside the main body (member 31a includes arm 31c and when member 31a is in the second position, member 31a supports cartridge B such that drum 7 is disposed at least partially in mounting space 21 and arm 31c is at least partially disposed outside main body A; fig. 4); wherein the process cartridge (B) is guided by the cartridge guide (23) at a part extended from the axis of the photosensitive drum (7) in the first direction (cartridge B is guided by guide 23 at a side wall of cartridge B which extends from the axis of drum 7 in the first direction; fig. 5); wherein the opening (22) is located on a front side of the main body (opening 22 is located at a “front” of main body A at lid 18 shown on a left side; fig. 5); wherein the second direction (left-right direction; fig. 5) is parallel to a rearward direction (rightward direction) from the front side (left side) and is perpendicular to the first direction (a left-right direction is parallel to a rightward direction from a left side and is perpendicular to the first direction in which drum 7 extends; fig. 5); wherein the process cartridge (B) is attachable to and detachable from the cartridge supporter (31a) when the cartridge supporter (31a) is at the second position (cartridge B is attachable to and detachable from member 31a when member 31a is at the second position; fig. 4).
Regarding claims 18-20, Kawaguchi wherein the process cartridge (B) is attached to the cartridge supporter (31a) when the cartridge supporter (31a) is at the second position (fig. 4) in an arrangement such that a rear end of the process cartridge (B) is located rearward with respect to a front end of the main body (A) and a front end of the process cartridge (B) is located frontward with respect to a front end of the main body (cartridge B is attached to member 31a when member 31a is at the second position in an arrangement such that a right end of cartridge B is located rightward with respect to a left end of main body A and a left end of cartridge B is located leftward with respect to a left “front” end of main body A; fig. 4); wherein the process cartridge (B) includes a shaft (25) protruding along the first direction, wherein the cartridge guide (23) is configured to guide the shaft (25) of the process cartridge (guide 23 guides guide member 25 of cartridge B; fig. 4), wherein the process cartridge (B) is attached to the cartridge supporter (31a) when the cartridge supporter (31a) is at the second position (fig. 4) in an arrangement such that the shaft 25) is located frontward (leftward) with respect to the front end (left end) of the cartridge guide (cartridge B is attached to member 31a when member 31a is at the second position in an arrangement such that guide member 25 is located leftward with respect to a left end of guide 23; fig. 4); wherein the shaft (25) starts being guided by the cartridge guide (23) when the cartridge supporter (31a) is between the first position (fig. 1) and the second position (guide member 25 starts being guided by guide 23 when member 31a is between the first and second positions; figs. 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP 11-174933 A) in view of Nishimura (US 2005/0191090 A1).
Regarding claim 12, Kawaguchi discloses the invention as set forth above.
Kawaguchi is silent on the process cartridge having a detachable drum cartridge and developer cartridge.
However, it is well known in the art of electrostatic printing to have a process cartridge formed by attachment of a drum cartridge to a developing cartridge. Nishimura teaches a process cartridge (19; fig. 3) includes a drum cartridge (50) comprising the photosensitive drum (21) and a developer cartridge (20) being detachably attachable to the drum cartridge (developer cartridge 20 is detachably attached to frame 50 of process cartridge 19; fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kawaguchi with the detachable drum and developer cartridges as taught by Nishimura for easier access during maintenance and lower replacement costs by allowing a user to replace a process cartridge in part.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852